DETAILED ACTION
Response to Amendment
This is a non-final office action in response to a communication filed on March 29, 2021.  Claims 1-26 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejections are presented as follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (U.S. Patent Pub. 2007/0144919, provided in IDS filed on September 19, 2018).
Regarding claim 1, Cheng teaches a sensor element (Fig. 3; [0021] line 2: an ion selective electrode ISE 2) comprising a sensor element body (Fig. 3; [0036] lines 3-4: 
a polymer membrane (Fig. 3; [0035] line 3: the ion selective membrane 16; [0022] lines16-17: the ion selective membrane 16 may be formed from a plastic or rubber film; thus the membrane is deemed to be a polymer membrane formed from a plastic or rubber) including a first functionalized region (Fig. 3A: membrane 16a) and a second functionalized region (Fig. 3A: membrane 16b) different from the first functionalized region ([0035] lines 5-7: each separate membrane may have a different sensitivity or selectivity than the remaining membranes; [0022] lines 16-18: the ion selective membrane 16 may be formed from a plastic or rubber film that is impregnated with a complex organic molecule which acts as an ion-carrier; thus the ion selective membrane 16 is deemed to be functionalized differently in different regions, 16a-e), the membrane seated on the sensor element body (Fig. 3: showing the membrane 16 seating on the plurality of conductors 40a-e), 
wherein the first conductor is electrically and/or electrolytically conductively in contact with the first functionalized region of the membrane ([0036] lines 5-6: each conductor 40a-e being associated with a particular ion selective membrane 16a-e; thus the conductor 16a is conductively in contact with the membrane 16a) such that a first ion is detectable by the sensor element ([0035] lines 8-9: a first membrane 16a may permit adsorption of a first analyte or chemical species to be detected), and wherein the 

Regarding claim 2, Cheng teaches disclose the first functionalized region includes first molecules contained in the membrane ([0022] lines 17-18: a complex organic molecule which acts as an ion-carrier) that interact physically or chemically with a first analyte ([0035] lines 8-9: a first membrane 16a may permit adsorption of a first analyte or chemical species), and the second functionalized region includes second molecules contained in the membrane ([0022] lines 17-18: a complex organic molecule which acts as an ion-carrier) that interact physically or chemically with a second analyte different from the first analyte ([0035] lines 9-11: a second membrane 16b may permit adsorption of a second analyte or chemical species).

Regarding claim 13, Cheng teaches the sensor element body (Fig. 3; [0036] lines 3-4: the plurality of conductors 40a-e is deemed to be the sensor element body) includes a plurality of electronically conductive conductors electrically insulated from each other and an electrically conductive second conductor (Fig, 3; [0036] line 4: conductors 40a, 40b) insulated from the first conductor (Fig. 3: showing electrode 40a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Arie (U.S. 8,465,989).
Regarding claim 14, Cheng discloses all limitations of claim 1 as applied to claim 1.  Cheng does not explicitly disclose the membrane includes a dye in the first and second functionalized regions.
However, Arie teaches detecting a target within a population of molecules (Col. 1, lines 16-17).  The detection method employs a probe labeled so as to produce a binding (e.g., hybridization) indicative detectable signal (Col. 8, lines 1-3).  The labeled probe can be contacted with a population of molecules to analyzer presence and/or amount of a target (Col. 8, lines 3-4).  The label comprises a fluorescent dye and a dark quencher so that when the probe contacts the target sequence, the fluorescent dye molecule is disconnected from the dark quencher and fluorescent light is produced (Col. 8, lines 3-8).  In the exemplary embodiments, both target and probe are in solution, but the principles are also applicable to techniques where the target is immobilized on a solid substrate (e.g., a nitrocellulose or nylon membrane or beads) (Col. 8, lines 40-44), i.e., the labeled probe is immobilized on the membrane and the binding of probe and target that immobilizes the target on the membrane generates would generate a specific signal for detecting the target.  Thus, Arie teaches the functionalized membrane, i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng by incorporating a dye into the functionalized membrane (corresponding to the functionalized regions of Cheng) as taught by Arie because the functionalized probe labeled with dye produces a binding (e.g., hybridization) indicative detectable signal for analyzing presence and/or amount of a target (Col. 8, lines 1-4) with improved signal to noise ratio (Col. 8, line 14). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Pace (U.S. 7,189,314, provided in IDS filed on September 19, 2018).
Regarding claim 15, Cheng teaches a sensor (Col. 7, lines 64-65: system for detecting presence or absence of a target within a population of biomolecules) comprising: 
a sensor element (Fig. 3; [0035] line 2: an ion selective electrode ISE 2) including: 
a sensor element body (Fig. 3; [0036] lines 3-4: the plurality of conductors 40a-e is deemed to be the sensor element body) including an electrically conductive first conductor (Fig, 3; [0036] line 4: conductor 40a) and an electrically conductive second conductor (Fig, 3; [0036] line 4: conductor 40b) insulated from the first conductor (Fig. 3: showing electrode 40a and electrode 40b are separated from each other); and 
a polymer membrane (Fig. 3; [0035] line 3: the ion selective membrane 16; [0022] lines16-17: the ion selective membrane 16 may be formed from a plastic or rubber film; thus the membrane is deemed to be a polymer membrane formed from a plastic or rubber) including a first functionalized region (Fig. 3A: membrane 16a) and a second functionalized region (Fig. 3A: membrane 16b) different from the first 
wherein the first conductor is electrically and/or electrolytically conductively in contact with the first functionalized region of the membrane ([0036] lines 5-6: each conductor 40a-e being associated with a particular ion selective membrane 16a-e; thus the conductor 16a is conductively in contact with the membrane 16a) such that a first ion is detectable by the sensor element ([0022] lines 11-12: analytes, e.g., charged species such as ions; [0035] lines 5-7: each separate membrane may have a different sensitivity or selectivity; for example, a first membrane 16a may permit adsorption of a first analyte or chemical species), and wherein the second conductor is electrically and/or electrolytically conductively connected to the second functionalized region of the membrane ([0036] lines 5-6: each conductor 40a-e being associated with a particular ion selective membrane 16a-e; thus the conductor 16b is conductively in contact with the membrane 16b) such that a second ion different from the first ion is detectable by the sensor element ([0022] lines 11-12: analytes, e.g., charged species such as ions; [0035] lines 5-7: each separate membrane may have a different sensitivity or selectivity; lines 9-11: while a second membrane 16b may permit adsorption of a second analyte or chemical species); 

a sensor circuit (Fig. 3: the potential meter 22, the wires 24, and the switch 90 are combined as deemed to be the sensor circuit) electrically conductively connected to the first conductor and the second conductor (Fig. 3: showing the sensor circuit connected to the conductors 40a-b) and to a reference half-cell (Fig. 3: the reference half-cell including a sealed vessel 60 containing a reference electrode 6 including a conductor 64), the sensor circuit configured to generate, on the basis of a potential difference between the first conductor and the reference half- cell, a first measurement signal dependent upon a concentration of a first analyte in a measuring medium contacting the sensor element ([0024] lines 7-10: a potential meter 22 via wires 24 for measuring the potential difference between the indicator electrode and the reference electrode; [0036] lines 6-8: a switch 90 is used to selectively engage the different ion selective membranes 16a-e with the potential meter 22; [0043] lines 8-10: the concentration of the analyte of interest may be determined from the ISE 2 based on the reading from the potentiometer 22; thus when the switch 90 is selected to connect the conductor 40a engaged in the membrane 16a and the reference electrode, the measured signal by the sensor circuit depends on the concentration a first analyte) and to generate, based upon a potential difference between the second conductor and the reference half-cell, a second measurement signal dependent upon a concentration of a 

Cheng does not explicitly disclose the sensor circuit disposed in the housing.
However, Pace teaches a sensor probe (Fig. 1-2) includes a probe tip 32 having an exposed face of the sensor chip 34 mounted in flip-chip configuration on a lead frame 38 (Fig. 2; Col. 11, lines 1-3).  The sensor chip 34 includes ISE sensor elements (Col. 11, lines 16-18), an external periphery 70 including a plurality of bond pads 72 on the periphery 70 electrically connected to circuitry inside the periphery, e.g., via lead lines 74 (Fig. 4; Col. 11, lines 25-27).  When the sensor probe 18 in the assembled form, the sensor chip including the sensor circuit is disposed in the probe housing at the probe tip 32 inside the cap 42 (Fig. 2).  Thus, Pace teaches the sensor circuit disposed in the housing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng by disposing the sensor circuit in the sensor housing as taught by Pace because the configuration and assembly procedure maintains the availability of active sensor site for fluid contact and also extends lead termination to the chip and isolates the sensor surface from the electronics (Col. 12, lines 13-17).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Pace, and further in view of Feldman (U.S. 8,620,398).

Cheng and Pace do not explicitly disclose the sensor circuit is further configured to operate in a regeneration mode; in the regeneration mode, the sensor circuit is configured to apply a predetermined voltage between the reference half-cell or an auxiliary electrode and the first conductor and/or second conductor.
However, Feldman teaches Ag/AgCl based reference electrode having an extended lifetime that are suitable for use in long term amperometric sensors (Col. 1, lines 62-64).  A predetermined potential of +500 mV vs. the working electrode was selected to regenerate AgCl on the sensor’ reference electrode in-situ (Col. 23, lines 1-4, 16-18).  Thus, Feldman teaches the sensor circuit is further configured to operate in a regeneration mode (Col. 18, lines 51-52: a sensor circuit for obtaining signals from and operating the sensor); in the regeneration mode (Col. 22, lines 40-44: Example 3: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng and Pace by configuring the sensor circuit to operate the sensor in a regeneration mode by applying a predetermined voltage between the reference electrode and the working electrode as taught by Feldman because the regeneration would extend the Ag/AgCl based reference electrode’s lifetime suitable for use in long term amperometric sensors (Col. 1, lines 62-64).  Further, the combined sensor of Cheng, Pace, and Feldman would necessarily result in the predetermined voltage to be applied between the reference half cell (including the reference electrode) and the first conductor and/or second conductor (i.e., the working electrode).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Pace, and further in view of Arie.
Regarding claim 17, Cheng and Pace disclose all limitations of claim 15 as applied to claim 15.  Cheng and Pace do not explicitly disclose the sensor further comprising an optical measuring transducer adapted to radiate measuring radiation onto the membrane and to detect converted radiation emitted from the membrane, wherein the membrane includes a dye that diffuses out of the membrane when in contact with the measuring medium and that converts the measuring radiation from the measuring 
However, Arie teaches detecting a target within a population of molecules (Col. 1, lines 16-17).  The detection method employs a probe labeled so as to produce a binding (e.g., hybridization) indicative detectable signal (Col. 8, lines 1-3).  The labeled probe can be contacted with a population of molecules to analyzer presence and/or amount of a target (Col. 8, lines 3-4).  The label comprises a fluorescent dye and a dark quencher so that when the probe contacts the target sequence, the fluorescent dye molecule is disconnected from the dark quencher and fluorescent light is produced (Col. 8, lines 5-8).  Thus, Arie teaches the sensor (Col. 1, lines 26-27: a biosensor and a detection system) further comprising an optical measuring transducer (Col. 1, lines 33-34: transducer, e.g., an optical system detects the fluorescent signal) adapted to radiate measuring radiation onto the pair of the probe and target molecules (Fig. 1: showing a laser excitation system 100 radiating an excitation laser beam 130 into a cuvette 110 containing a sample comprising a population of molecules in solution and a labeled probe) and to detect converted radiation emitted from the pair of the probe and target molecules (Col. 8, lines 52-54: once a specific probe molecule has bound to a target molecule, it becomes capable of emitting the probe specific signal; Col. 5, lines 14-15: detecting the probe specific signal and producing a detection output; thus the optical measuring transducing is capable of detecting the radiation of the probe specific signal emitted from the binding pair of the probe and target molecules), wherein the pair of the probe and target molecules includes a dye (Col. 8, line 1: a label probe; line 5: the label comprises a fluorescent dye) that converts the measuring radiation from the measuring 
wherein the sensor circuit (Col. 6, lines 50-51: steps of the invention could be implemented as a circuit) is configured to determine a state of the sensor element based on the third measurement signal (Col. 4, lines 45-46: the probe molecules include at least one fluorescence-modifying moiety; Col. 14, lines 14-19: depending on the identity of the fluorescence-modifying molecule or moiety, the fluorescence emission can undergo a number of alterations, including a change in fluorescent lifetime; thus the measured signal from the probe specific signal would be used to determine a state of the sensor element, i.e., the state of the sensor element generating the probe specific signal with the fluorescent molecule, or the state of the sensor element not generating the probe specific signal with the fluorescence-modifying molecule that is a quenching molecule).

The limitation of “that diffuses out of the membrane when in contact with the measuring medium” is an optional limitation and not required in the prior art reference.
Allowable Subject Matter
Claim(s) 3-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claims 3-12 with particular attention to the limitations:
wherein the sensor element body includes a surface on which a polymer layer is disposed, wherein the polymer layer has an electrically and/or ionically conductive first partial region and an electrically and/or ionically conductive second partial region, and wherein the membrane seats on the polymer layer such that the first partial region of the claim 3);
wherein the sensor element body has a substantially planar surface having at least two depressions, which define cavities separated from one another, wherein the  membrane seats against the substantially planar surface of the sensor element body and covers the cavities, and wherein a first cavity of the cavities is covered at least partially by the first functionalized region of the membrane, and a second cavity of the cavities is covered at least partially by the second functionalized region of the membrane (claim 9).
Here, Cheng teaches a sensor element (Fig. 3: ISE 2) comprising a sensor element body including two conductors (Fig. 3: 40a, 40b) electrically and/or electrolytically conductively in contact with two functionalized regions (Fig. 3: membrane 16a, 16b) of a polymer membrane (Fig. 3: membrane 16), but does not teach a polymer layer disposed on the surface of the sensor element body as claimed in claim 3 or the surface of the sensor element has two separated depressions (i.e., cavities) covered by the two functionalized regions of the membrane as claimed in claim 9.  Joseph (U.S. 5,183,549) teaches an electrolytic cell structure 10 (Fig. 1) comprising a sensor element body (Fig. 2: substrate 12), a polymer membrane (Fig. 2: membrane 20) seated on the substrate 12, which defines two partial regions (Fig. 2: 28 and 24), which is deemed to be a polymer layer with two electrically and/or ionically conductive partial regions (claim 3) or two separated cavities covered by the polymer membrane (claim 9).  However, it is not obvious to modify Cheng by Joseph.  The pertinent art, Bickford (U.S. Patent Pub. 
Therefore, none of Cheng, Joseph, and Bickford, individually or combined, discloses or renders obvious all of the cumulative limitations of claims 3 or 9, or their dependent claims 4-8 and 10-12. 
Response to Arguments
Applicant’s arguments, see page 11-13, filed on March 29, 2021, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. § 102 and 103 have been fully Cheng for claims 1-2 and 13 under 35 U.S.C. § 102 and in view of Cheng and Arie for claim 14, Cheng and Pace for claim 15, Cheng, Pace, and Feldman for claim 16, Cheng, Pace, and Arie for claim 17 under 35 U.S.C. § 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                            

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795